Citation Nr: 1137554	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts
 
 
THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 11, 2007?
 
2.  What evaluation is warranted for residuals of a stress fracture of the left third metatarsal from October 11, 2007?
 
3.  What evaluation is warranted for a right shoulder impingement from October 11, 2007?
 
4.  What evaluation is warranted for a left shoulder impingement with rotator cuff tendonitis from October 11, 2007?

5.  What evaluation is warranted for degenerative arthritis of the left knee from October 11, 2007?

6.  What evaluation is warranted for degenerative arthritis of the right knee from October 11, 2007?

 
REPRESENTATION
 
Appellant represented by:   Massachusetts Department of Veterans Services
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 2002 to April 2006.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
 
In June 2010, the Board granted entitlement to service connection for bilateral knee arthritis and remanded the listed issues for additional development.  
 
In August 2010, the Appeals Management Center (AMC) assigned separate 10 percent evaluations effective October 11, 2007 for degenerative arthritis of each knee.  The Veteran appealed in August 2011, but the RO has yet to issue a statement of the case.

In July 2011, the AMC issued a supplemental statement of the case.  The Veteran was advised that he had 30 days to respond with additional comments or evidence.  In August 2011, within the 30 day period, the Veteran submitted a statement wherein he essentially commented on evidence already considered, particularly the recent VA examinations.  This statement was not associated with the claims file prior to transfer.  The Board, however, finds that a remand for additional supplemental statement of the case is not needed with regard to the issues decided herein.  See 38 C.F.R. § 20.1304 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Veteran has also submitted photographs in support of his PTSD claim and this will be discussed in further detail in the Remand section below.  
 
The questions what evaluations are warranted for PTSD, and for degenerative arthritis of the right and left knees from October 11, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Since October 11, 2007, the preponderance of the evidence is against finding a moderately severe foot injury or moderately severe malunion or nonunion of the tarsal or metatarsal bones.  
 
2.  For the period from October 11, 2007 to September 20, 2010, the Veteran's right shoulder disability was not manifested by a limitation of arm motion to the shoulder level.
 
3.  On VA examination dated September 21, 2010, right shoulder abduction was limited to 90 degrees.   
 
4.  For the period since October 11, 2007, the Veteran's left shoulder disability has not been manifested by a limitation of arm motion to the shoulder level.  
 
 
CONCLUSIONS OF LAW
 
1.  For the period since October 11, 2007, the criteria for an evaluation greater than 10 percent for a stress fracture of the left third metatarsal are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2011).  
 
2.  For the period from October 11, 2007 to September 20, 2010, the criteria for an evaluation greater than 10 percent for a right shoulder impingement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2011).  
 
3.  For the period since September 21, 2010, the criteria for a 20 percent evaluation, and no more, for a right shoulder impingement are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201.  
 
4.  For the period since October 11, 2007, the criteria for an evaluation greater than 10 percent for a left shoulder impingement with rotator cuff tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, initial ratings, and effective dates have been assigned for left foot and bilateral shoulder disabilities, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Regardless, the Board notes that the Veteran has been advised how VA assigns disability ratings and effective dates.  Additionally, he has been notified of applicable rating criteria.  
 
VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims file contains VA medical records and private podiatry records.  The Veteran was provided VA examinations in November 2007, September and October 2010.  The Veteran has expressed dissatisfaction with his examinations.  The Board acknowledges the Veteran's complaints; however, the examiners reviewed the claims file and the reports contain findings sufficient for rating purposes.   Given that the examinations provide sufficient information to accurately and fairly evaluate the appellant the Board declines to remand for additional examinations.  
 
The Board also notes that contrary to the remand instructions recent examiners failed to provide copies of their Curriculum Vitae.  Notwithstanding, the joint examination was conducted by a VA medical doctor,
 and the Veteran's feet were examined by a VA podiatrist.  Thus, because the examination report provides sufficient information regarding the qualifications of the examiners, and because the information provided is sufficient for rating purposes, the Board finds that the RO substantially complied with the remand.  Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).
 
Analysis
 
The Veteran contends that currently assigned evaluations do not adequately reflect the severity of his disabilities.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Stress fracture of the left third metatarsal
 
In February 2008, the RO granted entitlement to service connection for residuals of a stress fracture of the left third metatarsal and assigned a 10 percent evaluation effective October 11, 2007.  The Veteran subsequently perfected an appeal. 
 
Service treatment records include x-rays of the left foot dated in March 2006.  The impression was degenerative changes at the first metatarsophalangeal joint.  
 
In August 2006, left foot x-rays were taken at VA.  The impression was normal bones, joints, and soft tissue.

Private podiatry records dated in July and August 2007 show the Veteran was treated for calluses and warts.  
 
At a November 2007 VA examination the Veteran reported that he has daily foot pain and that it felt as if he had a tack pushed into the sole of his left foot.  He reported that both VA and a private podiatrist confirmed a healed fracture of the third metatarsal with the head of the metatarsal dropped plantar-ward so that he developed a callosity with a corn in its center.  The foot was not weak.  There was no specific stiffness and the foot was not particularly fatigable.  The Veteran reportedly walked a lot at his job, but had never called in sick due to foot pain.  

On physical examination, there was an area of callosity immediately beneath the head of the third metatarsal on the left foot.  In the center of that area, there was a small, less than two millimeters transversely, further condensation in a corn.  Direct pressure of the corn caused some fairly significant local discomfort.  Transverse compression of the metatarsal heads caused some increased discomfort.  In general, his feet were in some degree of cavus and varus of the hindfoot of a few degrees.  X-rays taken in 2006 revealed a healed fracture at the base of the third metatarsal with the third metatarsal head being dropped compared to the surrounding metatarsal heads.  There was no evidence of fibrous or nonunion.  The assessment was stress fracture, third left metatarsal, healed in malunion.  
 
In his March 2009 Form 9, the Veteran argued that he had two separate problems with his left foot - essentially degenerative changes in the first metatarsophalangeal joint and an old third metatarsal fracture.  
 
Private podiatry records dated in March 2009 document the Veteran's complaints of moderate to severe pain for more than six months.  The pain was reportedly worse with weight bearing and walking.  Examination of the foot revealed metatarsalgia, and a plantar flexed metatarsal.  There was an intractable plantar keratosis.  On palpation, there was metatarsal head tenderness.  The Veteran's gait was antalgic, favoring the left side.  A June 2010 note revealed similar findings.  It was also noted that the Veteran was shifting weight of the plantar flexed metatarsal and was irritating the first metatarsophalangeal/bunion deformity.  
 
September 2009 VA x-rays of the left foot showed minimal degenerative changes, primarily at the first metatarsophalangeal joint.  There were no other significant abnormalities.  
 
On VA examination in October 2010, the Veteran reported that he has his callus cut out 1-2 times a year, or sometimes did it himself.  He had not missed any work over the past year due to his feet.  On physical examination, there was evidence of tenderness, but no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was mild pain under the third metatarsal head and very mild callus formation with a central core.  The examiner indicated that there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The diagnosis was metatarsalgia.  The examiner noted that there were significant general occupational effects and varied effects on daily activities.  The examiner also stated the following:
 
In my opinion, it is as likely as not that this veterans current pedal issue is related to his military service.  He describes a problem of a fracture of his 3rd metatarsal.  I have not found radiographs consistent with this.  There is a progress note in his chart that references a 'healed fracture' at the base of the 3rd metatarsal on the left foot.  These radiographs were taken in 2006 for an injury in 2002.  Since no radiographs were available from 2002 it is not possible to say whether the injury occurred then or earlier in his life before the military.  If we assume that this did occur during his military service then it is very possible the way this healed is causing mild callus formation under the 3rd metatarsal head of his left foot.  Clinically this does not seem to be as significant as he is reporting.  He related difficulty going to the bathroom, standing to urinate, due to pain his left foot.  He has been working as a letter carrier so he is on his feet a lot (but) has not missed any work because of this but he appears to be 'toughing it out'.  He also seems to be describing an excessive amount of discomfort for such a small callus, but it is possible that his personality is the type to not complain and keep working/walking but this is also aggravating his foot more.  
 
The RO evaluated the Veteran's disability pursuant to Diagnostic Code 5284, which addresses other foot injuries as follows: severe (30 percent); moderately severe (20 percent); and moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
 
The Board acknowledges that recent examination indicated no malunion of the metatarsal bones; however, the November 2007 examination indicated there was and therefore, the Board will also consider Diagnostic Code 5283.  Under this diagnostic code, malunion or nonunion of tarsal or metatarsal bones is evaluated as follows: severe (30 percent); moderately severe (20 percent); and moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5283.
 
In determining the appropriate disability evaluation, the Board has considered the complaints and findings related to both the left third metatarsal and the first metatarsophalangeal joint.  As discussed above, degenerative changes of the first metatarsophalangeal joint were noted on x-rays during the Veteran's period of active duty.  
 
On review, the objective evidence shows some gait disturbance, a small callus, and tenderness.  Significant abnormalities of the left foot are not shown on x-ray studies.  The Board acknowledges the Veteran's complaints of limitation with use of his left foot and his description of the disability as "moderate to severe".  Recent examination, however, suggested the Veteran's complaints were not supported by the clinical findings.  The overall disability picture appears consistent with a moderate foot disability and the criteria for an evaluation greater than 10 percent are not met under either Diagnostic Code 5283 or 5284.  The Board does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  DeLuca.  
 
At no time during the appeal period has the Veteran's left foot disability been more than 10 percent disabling and staged ratings are not warranted.  Fenderson.
 
Bilateral shoulders
 
In February 2008, the RO granted entitlement to service connection for a right shoulder impingement, and assigned a noncompensable rating effective October 11, 2007.  Service connection was also granted for a left shoulder impingement with rotator cuff tendonitis, and that disorder was assigned a 10 percent rating effective October 11, 2007.  The Veteran disagreed with the assigned evaluations and subsequently perfected this appeal.  In July 2011, the evaluation for the right shoulder was increased to 10 percent, effective October 11, 2007.  
 
At a November 2007 VA examination the Veteran reported that his shoulders hurt.  He reported that he may notice it more on the left because he was left hand dominant.  Evaluation of the right shoulder showed the Veteran was able to actively and passively abduct and forward flex to 180 degrees.  It was painful in abduction, particularly from about 95 to 180 degrees.  The right shoulder extended to 45 degrees with internal rotation was to the T10 spinous process.  It adducted across his chest to 20 degrees.  Passively there was 90 degrees of abduction, 85 degrees of external rotation without discomfort, and 90 degrees of external rotation with some discomfort.  It internally rotated with minimal discomfort to 90 degrees.  Rotator cuff muscles all pulled through in the 5/5 range.  

Evaluation of the left shoulder showed that the Veteran was able to actively and passively abduct to 180 degrees with some degree of pain between 90 degrees and the full 180 degrees of abduction.  He forward flexed with less discomfort to 180 degrees.  Extension was to 45 degrees with internal rotation to T5.  Adduction across the chest was to 20 degrees.  Passively at 90 degrees of abduction he had external rotation to 95 degrees and internal rotation to 85 degrees with minimal discomfort.  Rotator cuff muscles included a supraspinatus, which had 3/5 strength, infraspinatus at 4/5, and subscapularis at 5/5.  The above motions were repeated several times with no change in either the range of motion or the degree of discomfort.  The assessments were right shoulder impingement, and left shoulder impingement with rotator cuff tendinosis.  
 
An addendum to the examination indicates that review of shoulder x-rays revealed essentially normal bony structures.  A December 2007 magnetic resonance imaging (MRI) of the left shoulder showed insertional supraspinatus tendinopathy as well as some mild degenerative changes in the acromioclavicular joint.  
 
A June 2008 MRI report of the right shoulder revealed a nonspecific, slight bone marrow edema pattern at the distal end of the clavicle.  It was opined that this possibly represented degenerative change, trauma and early osteolysis.  Otherwise the right should MRI was unremarkable. 
 
In his March 2009 VA Form 9, the Veteran argued that weakness is as important as limitation of motion and a part which becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40.  He reported that he lived and worked with pain daily.
 
At a September 2010 VA examination the Veteran stated that he was ambidextrous, but suffered from constant bilateral shoulder pain with exacerbations with range of motion.  He took Naproxen.   Physical examination showed tenderness of the anterior and superior aspect of the right shoulder, and the anterior and posterior aspects of the left shoulder.  Right shoulder motion study revealed flexion from 0 to 100 degrees; abduction from 0 to 90 degrees; internal rotation from 0 to 60 degrees; and external rotation from 0 to 60 degrees.  Left shoulder motion study revealed flexion from 0 to 110 degrees; abduction from 0 to 110 degrees; internal rotation from 0 to 50 degrees; and external rotation from 0 to 40 degrees.  There was objective evidence of pain with active motion and following repetitive motion, but no additional limitations.  X-rays taken showed no fracture, dislocation, or significant bone or joint abnormality in either shoulder.  The diagnoses were right shoulder impingement and tendonitis, and left shoulder impingement with rotator cuff tendonitis.  The examiner noted significant effects on occupation due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength and upper extremity pain.  Effects on usual daily activities were also noted.  
 
The RO evaluated the Veteran's shoulder disabilities pursuant to Diagnostic Code 5024.  That Diagnostic Code provides that tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
A limitation of arm motion is evaluated as follows: motion limited to shoulder level, 20 percent (major or minor extremity); motion limited to midway between side and shoulder level, 30 percent (major extremity) and 20 percent (minor extremity); and motion limited to 25 degrees from side, 40 percent (major extremity) and 30 percent (minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.
 
For VA purposes, the normal range of shoulder motion is forward flexion and abduction to 180 degrees (with shoulder level at 90 degrees), and internal and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).
 
Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2011).
 
The Board has considered the Veteran's recent report that he is ambidextrous.  On examination in November 2007, however, he reported that he was left-handed.  Accordingly, the Board will consider the left shoulder as the major extremity and the right shoulder as the minor extremity.  
 
On review, the criteria for a 20 percent evaluation for the right shoulder are met effective September 21, 2010.  This is based on the examination finding of abduction limited at the shoulder level (90 degrees).  The Board acknowledges that flexion was to 100 degrees, but considering the Veteran's complaints and resolving reasonable doubt in his favor, the increase to 20 percent is warranted.  The criteria for an evaluation greater than 20 percent are not met as there is no evidence that right shoulder motion is limited to 25 degrees from the side.
 
For the period prior to September 20, 2010, however, the criteria for an evaluation greater than 10 percent for the right shoulder are not met.  That is, there is no evidence of right arm motion was limited to shoulder level, and the Board does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  
 
Similarly, for the period since October 11, 2007, the criteria for an evaluation greater than 10 percent for the left shoulder are not met.  VA examinations do not show left arm motion limited at shoulder level.  Again, the Board has considered the Veteran's complaints of pain and increased limitations, especially with use, but finds no basis for a higher evaluation based on functional impairment due to pain on motion or other factors.  DeLuca.  
 
There is no objective evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus (to include malunion, recurrent dislocation, fibrous union, false flail joint, or flail shoulder), or impairment of the clavicle or scapula (to include malunion, nonunion of, or dislocation).  Thus, Diagnostic Codes 5200, 5202, and 5203 are not for application. 
 
The Board has effectively assigned staged ratings for the right shoulder disability.  Staged ratings are not warranted for the left shoulder disability.  Fenderson.
 
With regard to all claims addressed herein, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
In this case, the pertinent rating criteria reasonably describe the Veteran's disability level and symptomatology related to his left foot and bilateral shoulder disabilities.  Higher schedular evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order. Id.
 
 

ORDER
 
For the period since October 11, 2007, an evaluation greater than 10 percent for stress fracture of the left third metatarsal is denied.  
 
For the period from October 11, 2007 to September 20, 2010, an evaluation greater than 10 percent for right shoulder impingement is denied.
 
For the period since September 21, 2010, a 20 percent evaluation for right shoulder impingement is granted, subject to the laws and regulations governing the award of monetary benefits.
 
For the period since October 11, 2007, an evaluation greater than 10 percent for left shoulder impingement with rotator cuff tendonitis is denied.  
 

REMAND
 
In August 2010, the Appeals Management Center assigned separate 10 percent evaluations effective October 11, 2007 for degenerative arthritis of each knee.  The Veteran filed an appeal in August 2011.  As such, a statement of the case must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

In February 2008, the RO granted entitlement to service connection for posttraumatic stress disorder, and assigned a 30 percent evaluation effective October 11, 2007.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  In July 2011, the evaluation for PTSD was increased to 50 percent disabling effective October 11, 2007.  
 
On review, the Board finds that additional remand is required as to this issue.  
 
In June 2010, the Board directed that the RO/AMC request complete treatment records from the Brockton Vet Center.  Thereafter, the AMC requested that the Veteran complete an authorization for release of these records.  In July 2010, the Veteran submitted the requested authorization and indicated that he had received bi-monthly treatment since October 2007 to the present.  He also submitted a June 2010 letter from his therapist at the Vet Center.  In September 2010, the AMC requested records from the Vet Center.  On review, it does not appear that a response was received and there is no indication that a follow-up request was completed.  Additional efforts are necessary to obtain Federal government records until it is shown that further efforts would be futile.  See 38 C.F.R. § 3.159(c).
 
Additionally, in August 2011, the Veteran submitted photographs in support of his PTSD claim.  These images were submitted to show what he has to live with every day for the rest of his life.  This evidence was received following the July 2011 supplemental statement of the case.  It is arguably relevant and must be considered on remand.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should again request the Veteran's complete treatment records from the Brockton Vet Center.  If additional authorization is needed from the Veteran, it should be requested.  All records obtained or any responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond. 
 
2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for PTSD from October 11, 2007.  All applicable laws and regulations, and all evidence received since the July 2011 supplemental statement of the case, should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

3.  The RO must issue a statement of the case addressing the questions what ratings are warranted for degenerative arthritis of the right and left knees since October 11, 2007?  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects a timely appeal.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


